PER CURIAM.
Appellant Paterno appeals a non-final order denying his motion to quash service of process and to set aside default, contending that he did not live at the address where the complaint was served and that, even if the service of process was valid, the default should still be set aside because of excusable neglect. Appellant’s first point is rendered moot due to our resolution of his second point. As to appellant’s second point, we vacate the default order and reverse. See North Shore Hosp., Inc. v. Barber, 143 So.2d 849, 853 (Fla.1962) (any reasonable doubt as to vacating a default should be resolved in favor of setting aside the default and allowing a trial on the merits of the ease) (citing *19State Bank of Eau Gallie v. Raymond, 103 Fla. 649,138 So. 40 (1931)).
Reversed and remanded for further proceedings consistent with this opinion.